DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 04/19/2021 and 06/01/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (US 20150218426, already made of record) in view of Jablon (US 5332792).

Regarding claim 1, Clay discloses a paint (0025, 0037) such as an emulsion primer or paint with improved adhesion (Clay 0066, 0067) that may be applied to a metal (Clay 0034, 0071, 0072). Clay discloses substrates including aluminum (Clay 0059, 0128) and steel (Clay 0121). Clay discloses compositions that provide adhesion (Clay 0025) comprising a first polymer (a) that may be acrylic polymers or copolymers such as ethylene-vinyl acetate, modified ethylene-vinylacetate, or other ethylene-(meth)acrylate copolymers and a second polymer (b)
Clay discloses a final coating formulation comprises about 1 to 25 wt%, more preferably 5 to 15 wt% of adhesion composition components (Clay 0045) wherein copolymers (a) and (b) may comprise up to 100 wt% of the dry weight of the adhesion composition (Clay 0030). Thus compared to the final formulation excluding the adhesion composition components, the preferred content is about 5 to 18 wt% (0.05/0.95 to 0.15/0.85).
Alternatively, Clay discloses the dry weight of the second polymer (b) comprises 4 to 8 wt% or 8 to 12 wt% of the formulation (Clay 0114), or about 4 to 14 wt% of the formulation excluding (b) (0.04/0.96 to 0.12/0.88).
While Clay does not disclose a single example of a paint for metal with the adhesion composition present as an emulsion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a paint comprising the claimed components by choosing the components from the alternatives disclosed in Clay as described above, since Clay discloses each component in nonexclusive embodiments.
Clay discloses the paint comprising adhesion compositions as described above. Clay is directed to water-based paints (Clay 0025). Clay discloses the adhesion emulsion may be gloss neutral (Clay 0047, 0069), i.e. not itself affect gloss.
Clay does not disclose the finish of the paint in terms of gloss level.
Jablon discloses water based paints may have a variety of finishes including semigloss determined by the choice of pigment, primarily titanium dioxide (Jablon Col 7 Lines 29-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the gloss level of the paint of Clay to levels, including semigloss, according to the teachings of Jablon, in order to gain the benefit of aesthetic choice and suitable application (Jablon Col 7 Lines 29-68).
Accordingly, Clay in view of Jablon disclose a paint such as semigloss paint comprising copolymer emulsion formulation comprising first polymer (a) and second polymer (b), i.e. emulsion of ethylene-acrylic acid copolymers or  propylene/maleic anhydride copolymer. While 

Regarding claim 10, Clay discloses adding the adhesion composition to formulations such as coatings to improve adhesion (Clay 0045, 0066, 0067) such coatings including paint (Clay 0025, 0037) that are applied to such substrates including metal (Clay 0034, 0071, 0072). 
Clay discloses a paint (0025, 0037) such as an emulsion primer or paint with improved adhesion (Clay 0066, 0067) that may be applied to a metal (Clay 0034, 0071, 0072). Clay discloses substrates including aluminum (Clay 0059, 0128) and steel (Clay 0121). Clay discloses compositions that provide adhesion (Clay 0025) comprising a first polymer (a) that may be acrylic polymers or copolymers such as ethylene-vinyl acetate, modified ethylene-vinylacetate, or other ethylene-(meth)acrylate copolymers and a second polymer (b) selected from the group consisting of ethylene-acrylic acid copolymers or maleated polyolefins (Clay 0026). Clay discloses compositions wherein components (a) and (b) are in the form of an emulsion (Clay 0046). Clay discloses ethylene/acrylic acid copolymer emulsion (Clay 0026, 0031, 0105, 0106). Clay discloses maleated polyolefin (Clay 0026, 0105) such as the maleic anhydride-grafted polyolefin (copolymer) maleated polypropylene as an emulsion (Clay 0111).
Clay discloses a final coating formulation comprises about 1 to 25 wt%, more preferably 5 to 15 wt% of adhesion composition components (Clay 0045) wherein copolymers (a) and (b) 
Alternatively, Clay discloses the dry weight of the second polymer (b) comprises 4 to 8 wt% or 8 to 12 wt% of the formulation (Clay 0114), or about 4 to 14 wt% of the formulation excluding (b) (0.04/0.96 to 0.12/0.88).
While Clay does not specifically disclose an example of a paint applied to a metallic substrate, Clay does disclose each of the components as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make practice the claimed method by choosing from the alternatives disclosed in Clay as described above, since Clay discloses each method step in nonexclusive embodiments.
Clay discloses the paint comprising adhesion compositions as described above. Clay is directed to water-based paints (Clay 0025). Clay discloses the adhesion emulsion may be gloss neutral (Clay 0047, 0069), i.e. not itself affect gloss.
Clay does not disclose the finish of the paint in terms of gloss level.
Jablon discloses water based paints may have a variety of finishes including semigloss determined by the choice of pigment, primarily titanium dioxide (Jablon Col 7 Lines 29-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the gloss level of the paint of Clay to levels, including semigloss, according to the teachings of Jablon, in order to gain the benefit of aesthetic choice and suitable application (Jablon Col 7 Lines 29-68).
Accordingly, Clay in view of Jablon disclose a paint such as semigloss paint comprising copolymer emulsion formulation comprising first polymer (a) and second polymer (b), i.e. emulsion of ethylene-acrylic acid copolymers or  propylene/maleic anhydride copolymer. While the present claim recite either an emulsion of first polymer (a) or second polymer (b), and Clay require a combination of an emulsion of first polymer (a) and second polymer (b), given that 

Regarding claim 19, Clay discloses substrates such as metal substrates (Clay 0034, 0071, 0072) coated with paint (Clay 0025, 0037) comprising the adhesion composition to formulations such as coatings to improve adhesion (Clay 0045, 0066, 0067).
Clay discloses a paint (0025, 0037) such as an emulsion primer or paint with improved adhesion (Clay 0066, 0067) that may be applied to a metal (Clay 0034, 0071, 0072). Clay discloses substrates including aluminum (Clay 0059, 0128) and steel (Clay 0121). Clay discloses compositions that provide adhesion (Clay 0025) comprising a first polymer (a) that may be acrylic polymers or copolymers such as ethylene-vinyl acetate, modified ethylene-vinylacetate, or other ethylene-(meth)acrylate copolymers and a second polymer (b) selected from the group consisting of ethylene-acrylic acid copolymers or maleated polyolefins (Clay 0026). Clay discloses compositions wherein components (a) and (b) are in the form of an emulsion (Clay 0046). Clay discloses ethylene/acrylic acid copolymer emulsion (Clay 0026, 0031, 0105, 0106). Clay discloses maleated polyolefin (Clay 0026, 0105) such as the maleic anhydride-grafted polyolefin (copolymer) maleated polypropylene as an emulsion (Clay 0111).
Clay discloses a final coating formulation comprises about 1 to 25 wt%, more preferably 5 to 15 wt% of adhesion composition components (Clay 0045) wherein copolymers (a) and (b) may comprise up to 100 wt% of the dry weight of the adhesion composition (Clay 0030). Thus 
Alternatively, Clay discloses the dry weight of the second polymer (b) comprises 4 to 8 wt% or 8 to 12 wt% of the formulation (Clay 0114), or about 4 to 14 wt% of the formulation excluding (b) (0.04/0.96 to 0.12/0.88).
While Clay does not specifically disclose an example metallic substrate that comprises all of the claimed components, Clay does disclose each of the components as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the coated metallic substrate by choosing the components from the alternatives disclosed in Clay as described above, since Clay discloses each component in nonexclusive embodiments.
Clay discloses the paint comprising adhesion compositions as described above. Clay is directed to water-based paints (Clay 0025). Clay discloses the adhesion emulsion may be gloss neutral (Clay 0047, 0069), i.e. not itself affect gloss.
Clay does not disclose the finish of the paint in terms of gloss level.
Jablon discloses water based paints may have a variety of finishes including semigloss determined by the choice of pigment, primarily titanium dioxide (Jablon Col 7 Lines 29-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the gloss level of the paint of Clay to levels, including semigloss, according to the teachings of Jablon, in order to gain the benefit of aesthetic choice and suitable application (Jablon Col 7 Lines 29-68).
Accordingly, Clay in view of Jablon disclose a paint such as semigloss paint comprising copolymer emulsion formulation comprising first polymer (a) and second polymer (b), i.e. emulsion of ethylene-acrylic acid copolymers or  propylene/maleic anhydride copolymer. While the present claim recite either an emulsion of first polymer (a) or second polymer (b), and Clay require a combination of an emulsion of first polymer (a) and second polymer (b), given that present claim recites “a semi-gloss finish paint”, the additional components including emulsion .

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections. It is noted that Clay in view of Jablon meet all claim limitations and therefore such paint would necessarily have the same benefits as the present invention.
In light of amendments, specification objection is withdrawn.
The 112 second paragraph rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787